 



Exhibit 10.4
GUARANTY
     THIS GUARANTY (“Guaranty”) dated as of August 10, 2007, by ADVOCAT INC., a
Delaware corporation (“Guarantor”), is to and for the benefit of LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, the “Lender”).
R E C I T A L S:
     A. DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, (together
with each (i) of the other borrowers set forth on Schedule 1 to the Loan
Agreement (as defined below) and (ii) additional borrowers from time to time
party to the Loan Agreement (whether pursuant to an amendment, written joinder
or otherwise), individually and collectively referred to herein as, “Borrower”,
has requested that the Lender make certain revolving loans and a term loan
(individually and collectively, the “Loan”) to Borrower pursuant to and in
accordance with that certain Loan and Security Agreement dated of even date
herewith by and among Borrower and the Lender (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Loan Agreement”); capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Loan Agreement.
     B. As security for repayment of the Loan, in addition to this Guaranty,
certain other loan and security documents have been executed and delivered to
the Lender. The Loan Agreement, the Revolving Credit Note, the Term Loan Note,
the Blocked Account Agreements, this Guaranty, each other guaranty delivered in
favor of the Lender in connection with the Loan Agreement, and any and all other
instruments, agreements, and documents executed in conjunction herewith and
therewith (including, without limitation, each of the “Financing Agreements” (as
defined in the Loan Agreement)) are hereinafter sometimes collectively referred
to herein as the “Loan Documents.”
     C. The Guarantor and Borrower are Affiliates of each other. Guarantor will
derive substantial direct and indirect benefit (financial and otherwise) from
the Loan made to Borrower under the Loan Agreement. The Guarantor desires to
induce the Lender to make the Loan to Borrower.
     D. Lender is unwilling to make the Loan pursuant to the Loan Agreement
unless Guarantor guarantees the payment of the principal and interest and all
other amounts due or owing to the Lender provided in the Loan Agreement and
other Loan Documents and the performance by Borrower of all of the covenants on
Borrower’s part to be performed and observed pursuant to the terms thereof, and
Guarantor has agreed to execute and deliver this Guaranty to Lender for its
benefit.
     NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the adequacy
and sufficiency of which is hereby acknowledged, and in further consideration of
any advances, credit or other financial accommodation heretofore, now or that
may hereafter at any time be extended to Borrower by Lender under, pursuant to
or in connection with the Loan Documents, (a) Guarantor hereby, jointly and
severally, together with each Other Guarantor (as defined in Section 3 below),
and, unconditionally and irrevocably, guarantees,

 



--------------------------------------------------------------------------------



 



irrespective of the validity or enforceability of any instrument, writing or
agreement relating to or the subject of any such advances, financial
accommodation or loans (including, but not limited to, the Loan Documents), and
whether or not due or to become due before or after any bankruptcy or insolvency
proceeding involving Borrower or would have become due but for Borrower’s
bankruptcy proceeding, (i) the full and prompt payment to Lender at maturity,
whether by acceleration or otherwise, and at all times thereafter of any and all
“Liabilities” (as defined in the Loan Agreement) of every kind and nature of
Borrower to Lender (arising out of or in connection with the Loan, the Loan
Agreement, and each of the other Loan Documents to which Borrower (or any of its
Affiliates) is a party, including, without limitation, for principal, interest,
charges, fees, costs, expenses or otherwise), and whether or not due or to
become due before or after any bankruptcy or insolvency proceeding involving
Borrower or would have become due but for Borrower’s bankruptcy proceeding,
howsoever evidenced, whether now existing or hereafter created or arising,
directly or indirectly, primary or secondary, absolute or contingent, due or to
become due, and howsoever owned, held or acquired, whether through discount,
overdraft, purchase, direct loan or as collateral, or otherwise, and (ii) the
prompt, full and faithful performance and discharge by Borrower of each and
every of the terms, conditions, agreements, covenants, representations and
warranties on the part of Borrower contained in any agreement, the Loan
Agreement and each of the other Loan Documents to which Borrower is a party, and
any other promissory notes, loan agreements, or security agreements, or in any
modification or addenda thereto or substitution thereof in connection with any
advance, credit or financial accommodation afforded by Lender to Borrower
(collectively the “Guaranteed Liabilities”); and (b) Guarantor further agrees to
pay all costs and expenses, legal and/or otherwise (including, but not limited
to, court costs and reasonable attorneys’ fees and expenses), paid or incurred
by Lender in endeavoring to collect the Guaranteed Liabilities, the
Extraordinary Claims (as hereinbelow defined), or in either case, any part
thereof, or in enforcing this Guaranty or in defending any suit based on any act
of commission or omission of Lender with respect to the Indebtedness, the
Collateral (as defined in the Loan Agreement), or this Guaranty or in connection
with any Recovery Claim (as hereinbelow defined) (the “Enforcement Costs”); and
(c) Guarantor further agrees to pay any and all costs, losses, damages and
reasonable attorney’s fees incurred by the Lender in connection with any of the
following: (i) misapplication or misappropriation of any insurance or
condemnation proceeds; and (ii) Borrower or Guarantor institutes or becomes by
virtue of a counterclaim a party to any case, action, suit, or proceeding which
reduces, impedes or impairs Lender’s right of recourse to the Collateral or any
part thereof or Borrower or Guarantor engages in any act, omission, or
misrepresentation which has the effect of suspending, delaying, reducing,
impeding, or impairing the Lender’s right of recourse to the Collateral or any
part thereof (each of the aforesaid are collectively referred to as an
“Extraordinary Claims”). The Guaranteed Liabilities, the Enforcement Costs, and
the Extraordinary Claims are collectively referred to as the “Guaranteed
Obligations.” Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to them in the Loan Agreement.
     Guarantor hereby further agrees as follows:
     1. Continuing Guaranty. This Guaranty includes any and all Guaranteed
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guaranteed
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional

2



--------------------------------------------------------------------------------



 



Guaranteed Obligations after prior Guaranteed Obligations have been satisfied in
whole or in part. To the maximum extent permitted by law, Guarantor hereby
waives any right to revoke this Guaranty as to future Liabilities. If such a
revocation is effective notwithstanding the foregoing waiver, Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Lender, (b) no such revocation shall
apply to any Guaranteed Obligations in existence on such date (including, but
not limited to, any subsequent continuation, extension, or renewal thereof, or
change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guaranteed Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Lender in existence on the date of such revocation, (d) no
payment by Guarantor, Borrower, or from any other source, prior to the date of
such revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by Borrower or from any source other than Guarantor, subsequent
to the date of such revocation, shall first be applied to that portion of the
Guaranteed Obligations as to which the revocation is effective and which are
not, therefore, guaranteed hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.
     2. Performance Under This Guaranty. If Borrower fails to make any payment
of any Guaranteed Obligations on or before the due date thereof and after the
expiration of the applicable notice and cure period, if any, or if Borrower
shall fail, after the expiration of the applicable notice and cure period, if
any, to perform, keep, observe, or fulfill any other obligation, covenant or
agreement referred to or contained in any instrument, writing, document or
agreement relating to the Guaranteed Obligations, Guarantor immediately shall
cause such payment to be made or each of such obligations to be performed, kept,
observed, or fulfilled to the extent such obligations constitute Guaranteed
Obligations.
     3. Primary Obligations. This Guaranty is a primary and original obligation
of Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance and
not of collection which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to the issuance of any instrument, writing or
agreement relating to the Guaranteed Obligations. Guarantor agrees that
Guarantor is directly and severally with any other guarantors of the Guaranteed
Obligations liable to Lender, that the obligations of Guarantor hereunder are
independent of the obligations of Borrower or any other guarantor, and that a
separate action may be brought against Guarantor whether such action is brought
against Borrower or any other guarantor of Borrower’s Indebtedness, obligations
or liabilities to Lender (each an “Other Guarantor”) or whether Borrower or any
such Other Guarantor is joined in such action. Guarantor agrees that Guarantor’s
liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement of any lien, security interest, mortgage or realization
upon any security or collateral Lender may at any time possess. Guarantor agrees
that any release which may be given by Lender to Borrower or any Other Guarantor
shall not release Guarantor. Guarantor consents and agrees that Lender shall be
under no obligation to marshal any assets of Borrower or any Other Guarantor in
favor of said Guarantor, or against or in payment of any or all of the
Guaranteed Obligations.
     4. Return of Payments. Guarantor agrees that, if at any time all or any
part of any payment theretofore applied by Lender to any amounts due under the
Loan or the Loan

3



--------------------------------------------------------------------------------



 



Agreement is rescinded or returned by Lender for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy, liquidation or
reorganization of any party), such amounts shall, for the purposes of this
Guaranty, be deemed to have continued in existence to the extent of such
payment, notwithstanding such application by Lender and this Guaranty shall
continue to be effective or be reinstated, as the case may be, as to such
amounts due under the Loan and the Loan Agreement, all as though such
application by Lender had not been made.
     5. Waivers.
     (a) Guarantor hereby waives: (1) notice of acceptance hereof; (2) notice of
any Loan or other financial accommodations made or extended to Borrower or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor’s right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (4) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(5) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments, writing or agreements evidencing
Guaranteed Obligations; (6) notice of any event of default by Borrower under any
instrument, writing or agreement with Lender including the Loan Documents; and
(7) all other notices (except if such notice is specifically required to be
given to Guarantor hereunder) and demands to which Guarantor might otherwise be
entitled.
     (b) Guarantor hereby waives the right by statute or otherwise to require
Lender to institute suit against Borrower or under any other guaranty; or to
exhaust any rights and remedies which Lender has or may have against Borrower or
under any other guaranty; provided, however, that nothing herein contained shall
prevent Lender from suing on the Loan Agreement or foreclosing any security
interest or lien created by any of the other Loan Documents, or from exercising
any other rights thereunder, and if such commercial code sale or other remedy is
availed of, only the net proceeds therefrom, after deduction of all charges and
expenses of every kind and nature whatsoever relating to the proceedings or
sale, shall be applied in reduction of the amount due on the Loan Agreement and
other Loan Documents, and Lender shall not be required to institute or prosecute
proceedings to cover any deficiency as a condition of any payment hereunder or
enforcement hereof. At any sale of the security or collateral for the Loan, or
any part thereof, whether by commercial code sale or otherwise, Lender may, at
its discretion, purchase all or any part of such collateral offered for sale,
for its own account, and may apply against the amount bid therefore the balance
due it pursuant to the terms of the Loan Agreement and other Loan Documents.
Guarantor further agrees that Guarantor is bound to the payment of all
Guaranteed Obligations, whether now existing or hereafter accruing, as fully as
if such Guaranteed Obligations were directly owing to Lender by Guarantor.
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of Borrower or by reason
of the cessation from any cause whatsoever of the liability of Borrower in
respect thereof. Guarantor consents to any and all forbearances and extensions
of the time of payment of the Loan Agreement or any of the other Loan Documents,
and to any and all changes in the terms, covenants and conditions thereof
hereafter made or granted, and to any part of the collateral therefor; it being
the intention and agreement hereof that Guarantor shall remain unconditionally
liable as a principal as, to and until the Guaranteed Obligations shall have
been

4



--------------------------------------------------------------------------------



 



fully repaid to Lender, and the terms, covenants and conditions of the Loan
Agreement and of the other Loan Documents and all other notes, instruments,
writing or agreements evidencing or securing the Guaranteed Obligations shall
have been fully performed and observed, notwithstanding any act, omission or
thing which might otherwise operate as a legal or equitable discharge of
Borrower or Guarantor.
     (c) Guarantor hereby waives: (1) any rights to assert against Lender any
defense (legal or equitable), setoff, counterclaim, or claim which Guarantor may
now or at any time hereafter have against Borrower or any other party liable to
Lender (other than the defense that the Guaranteed Obligations shall have been
fully and finally performed and indefeasibly paid); and (2) any defense, setoff,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor
(including, but not limited to, any of the Loan Documents). Without limiting the
generality of the foregoing or any other provisions of this Guaranty, Guarantor
agrees that this Guaranty shall not be discharged, limited, impaired or affected
by: (a) the transfer of all or any part of the personal property or real
property described in any of the Loan Documents; (b) any sale, pledge,
surrender, indulgence, alteration, substitution, exchange, modification or other
disposition of any of the Guaranteed Obligations, all of which Lender is
expressly authorized to make from time to time; (c) any failure, neglect or
omission on the part of Lender to realize or protect any of the Guaranteed
Obligations, or any personal property or real property or lien security given as
security therefor, or to exercise any lien upon or right of appropriation of
monies, credits or property of Borrower toward liquidation of the Indebtedness,
or performance of the covenants guaranteed hereby; and (d) any proceedings with
respect to the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, the marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, imposition or readjustment of, or other
similar proceedings affecting Borrower or any Other Guarantor or any of their
respective assets, it being expressly understood and agreed that no such
proceeding shall affect, modify, limit or discharge the liability or obligation
of Guarantor hereunder in any manner whatsoever, and that Guarantor shall
continue to remain absolutely liable under this Guaranty to the same extent, and
in the same manner, as if such proceedings had not been instituted.
     (d) Guarantor hereby waives any right of subrogation Guarantor has or may
have as against Borrower until all preference periods under all applicable laws
have expired. In addition, Guarantor hereby waives any right to proceed against
Borrower, now or hereafter for contribution, indemnity, reimbursement and any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which Guarantor may now have or hereafter have as against Borrower. Until
the Guaranteed Obligations are indefeasibly paid in full hereunder, Guarantor
also hereby waives any right to recourse to or with respect to any asset of
Borrower. Guarantor agrees that in light of the immediately foregoing waivers,
the execution of the Guaranty shall not be deemed to make Guarantor a “creditor”
of Borrower, and that for purposes of Sections 547 and 550 of the Bankruptcy
Code, Guarantor shall not be deemed a “creditor” of Borrower.
     6. Releases. No release or discharge of the Other Guarantor, or of any
other person or entity, whether primarily or secondarily liable for or obligated
with respect to the Guaranteed

5



--------------------------------------------------------------------------------



 



Obligations, or the institution of bankruptcy, receivership, insolvency,
reorganization, dissolution or liquidation proceedings by or against the Other
Guarantor or any other person or entity, or the entry of any restraining or
other order in any such proceeding, shall release or discharge Guarantor, unless
and until all of the Guaranteed Obligations shall have been fully paid.
Notwithstanding anything to the contrary contained herein, Lender agrees that
the obligations of Guarantor under this Guaranty shall terminate, subject to
Sections 4 and 8 hereof, at the earlier of such time as (a) Lender shall have
received indefeasible payment in full in cash of all Guaranteed Liabilities and
all other Guaranteed Obligations under this Guaranty and all financing
arrangements and accommodations between Borrower and Lender shall have been
irrevocably terminated and Lender has no obligations to make any loans,
financial accommodations or advance any funds to Borrower which could constitute
Liabilities. Release of this Guaranty, if it occurs, however, shall not affect,
in any respect, the Loan or any other instrument securing or guarantying the
Loan.
     7. Right of Setoff. Guarantor agrees that Lender has all rights of setoff
and banker’s liens provided by applicable law. Following any default by
Guarantor hereunder or an Event of Default by Borrower under the Loan Agreement,
any and all moneys, credits, deposits, accounts, or other property belonging to
the Guarantor in transit to or in the possession or under the control of Lender,
or any agent or bailee of Lender, may, without notice and opportunity to be
heard, be setoff against, and appropriated and applied against and towards the
payment of any and all of the liabilities of Guarantor under this Guaranty.
Following any default by Guarantor hereunder or an Event of Default by Borrower
under the Loan Agreement, subject to the terms of the Intercreditor Agreements,
Guarantor does hereby assign and transfer to Lender any and all cash, negotiable
instruments, documents of title, chattel paper, securities, certificates of
deposit, deposit accounts, other cash equivalents and other assets of said
Guarantor in transit to, or in the possession or control of Lender, or any agent
or bailee of Lender for any purpose and to apply the same on any or all of the
Guaranteed Obligations. The rights of the Lender under this Section are in
addition to all other rights and remedies which the Lender may otherwise have in
equity or at law.
     8. Recovery Claim. Should a claim (“Recovery Claim”) be made upon Lender at
any time for recovery of any amount received by Lender in payment of the
Guaranteed Obligations (whether received from Borrower, Guarantor pursuant
hereto, or otherwise) and should Lender repay all or part of said amount by
reason of (a) any judgment, decree, or order of any court or administrative body
having jurisdiction over Lender or any of its property; or (b) any reasonable
settlement or compromise of any such Recovery Claim effected by Lender with the
claimant (including Borrower), Guarantor shall remain liable to Lender for the
amount so repaid to the same extent as if such amount had never originally been
received by Lender, notwithstanding any termination hereof or the return of this
document to Guarantor or the cancellation of any note or other instrument
evidencing any of the Indebtedness.
     9. Assignments. In the event Lender shall sell, assign or transfer the
Guaranteed Obligations, or any part hereof, or grant participations therein,
each and every immediate or remote successive assignee, transferee, holder of or
participant or other interests therein, of all or any part of the Guaranteed
Obligations shall have the right to enforce this Guaranty by suit or otherwise
for the benefit of such assignee, transferee, holder or participant, as fully as
if such assignee, transferee, holder or participant were herein by name
specifically given such rights,

6



--------------------------------------------------------------------------------



 



powers and benefits; but Lender shall have an unimpaired, prior and superior
right to enforce this Guaranty for its benefit as to so much of the guaranteed
debt as it has not sold, assigned or transferred.
     10. Representations and Warranties. Guarantor agrees that the following
shall constitute representations and warranties of Guarantor to Lender, which
shall survive the execution and delivery hereof, and that Lender intends to make
the Loan and other financial accommodations, if any, guaranteed hereby in
reliance thereon:
     (a) Guarantor is not in default under any agreement to which Guarantor is a
party, the effect of which will materially impair performance by the Guarantor
of Guarantor’s obligations pursuant to and as contemplated by the terms of this
Guaranty, and neither the execution and delivery of this Guaranty nor compliance
with the terms and provisions of this Guaranty, will violate any law or any
presently existing regulation, order, writ, injunction or decree of any court or
governmental department, commission, board, bureau, agency or instrumentality,
will conflict or will be inconsistent with, or will result in any breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, instrument, document, agreement
or contract of any kind which creates, represents, evidences or provides for any
lien, charge or encumbrance upon any of the property or assets of the Guarantor,
or any other indenture, mortgage, deed of trust, instrument, document, agreement
or contract of any kind to which Guarantor is a party or by which Guarantor may
be bound of which the Guarantor is a party or by which Guarantor may be bound,
or in the event of any such conflict, the required consent or waiver of the
other party or parties thereto has been validly granted, is in full force and
effect and is valid and sufficient therefor. This Guaranty is the legal, valid
and binding obligation of the Guarantor and is enforceable against the Guarantor
in accordance with its terms.
     (b) Except as set forth on Schedule 10(b) hereof, there are no actions,
suits or proceedings pending or to the best of Guarantor’s knowledge threatened
against the Guarantor before any court or any governmental, administrative,
regulatory, adjudicatory or arbitrational body or agency of any kind which will
materially adversely affect performance by the Guarantor of Guarantor’s
obligations pursuant to and as contemplated by the terms and provisions of this
Guaranty.
     (c) Neither this Guaranty nor any document, financial statement (other than
those of the SMSA Parties), credit information, written certificate or written
statement heretofore furnished or required herein to be furnished to Lender by
the Guarantor contains any untrue statement of material fact or omits to state a
fact material to this Guaranty.
     (d) Guarantor is currently informed of the financial condition of Borrower
and of all other circumstances which a diligent inquiry would reveal and which
would bear upon the risk of nonpayment of the Guaranteed Obligations. Guarantor
will continue to keep informed of the financial condition of Borrower and of all
other circumstances which bear upon the risk of nonpayment or nonperformance of
the Guaranteed Obligations.
     (e) As of the date hereof, the present fair saleable value of Guarantor’s
assets is greater than the amount required to pay Guarantor’s total Indebtedness
(contingent or otherwise),

7



--------------------------------------------------------------------------------



 



and is greater than the amount that will be required to pay such Indebtedness as
it matures and as it becomes absolute and matured. The transactions contemplated
hereby were effectuated without actual intent to hinder, delay or defraud
present or future creditors of Guarantor; it is Guarantor’s express intention
that Guarantor will maintain a Solvent financial condition, giving effect to the
Guaranteed Obligations incurred hereunder, as long as any of the Guaranteed
Obligations remain outstanding or Guarantor is obligated to Lender in any other
manner whatsoever. At all times until the Guaranteed Obligations remain
satisfied and paid in full, the Guarantor shall keep and maintain assets
sufficient to honor and pay any and all of the Guaranteed Obligations as and
when due, subject to any express monetary limitation set forth herein.
     11. Subordination. Any rights of Guarantor, whether now existing or later
arising, to receive payment on account of any Indebtedness (including interest)
owed to Guarantor by Borrower, or to withdraw capital invested by Guarantor in
Borrower, if any, or to receive and retain distributions from Borrower if and
solely as expressly provided in the Loan Agreement, shall at all times be
subordinate as to Lien and time of payment, and in all other respects to the
full and prior repayment to Lender of all of the Liabilities owing to Lender
pursuant to the Loan Agreement and the other Loan Documents (including, without
limitation, the Loan). Except for dividends or distributions permitted by
Section 9.9 of the Loan Agreement, Guarantor shall not be entitled to enforce or
receive payment of any sums hereby subordinated until the Loan have been paid
and performed in full, and any such sums received in violation of this Guaranty
shall not be commingled with other monies of Guarantor and shall be received by
Guarantor in trust for Lender.
     12. Payments; Application. All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows; first, to all costs and
expenses (including, but not limited to, reasonable attorneys’ fees, expenses
and court costs) incurred by Lender in enforcing this Guaranty or in collecting
the Guaranteed Obligations; second, to all accrued and unpaid interest and fees
owing to Lender constituting Guaranteed Obligations; and third, to the balance
of the Guaranteed Obligations.
     13. [Intentionally Omitted]
     14. Notices. Any notice or other communication required or permitted under
this Guaranty shall be in writing and personally delivered, mailed by registered
or certified U.S. mail (return receipt requested and postage prepaid), sent by
telecopier (with a confirming copy sent by regular mail), or sent by prepaid
nationally recognized overnight courier service, and addressed to the relevant
party at its address set forth below, or at such other address as such party
may, by written notice, designate as its address for purposes of notice under
this Guaranty:
If to Lender, at:
LaSalle Bank National Association
135 South LaSalle Street
Chicago, Illinois 60603

8



--------------------------------------------------------------------------------



 



Attention: Adam Panos
Telephone No.: 312-992-2871
Facsimile No.: 312-904-1294
With a copy to:
Duane Morris LLP
227 West Monroe St. — Suite 3400
Chicago, Illinois 60606
Attention: Brian P. Kerwin
Telephone No: 312-499-6737
Facsimile No: 312-499-6701
If to Guarantor, at:
Advocat Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
Attention: Glynn Riddle
Telephone No.: 615-771-7575
Facsimile No.: 615-771-7409
With a copy to:
Harwell Howard Hyne Gabbert & Manner
315 Deaderick Street, Suite 1800
Nashville, Tennessee 37238
Attention: John N. Popham IV
Telephone No.: 615-251-1093
Facsimile No.: 615-251-1059
If mailed, notice shall be deemed to be given three (3) days after being sent,
and if sent by personal delivery, telecopier, or prepaid courier, notice shall
be deemed to be given when delivered.
     15. Cumulative Remedies. No remedy under this Guaranty is intended to be
exclusive of any other remedy, but each and every remedy shall be cumulative and
in addition to any and every other remedy given hereunder and those provided by
law or in equity. No delay or omission by Lender to exercise any right under
this Guaranty shall impair any such right nor be construed to be a waiver
thereof. No failure on the part of Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
     16. Financial Information. Without limiting anything contained in this
Guaranty, Guarantor agrees that, so long as any of the Guaranteed Obligations
remain outstanding, Guarantor shall deliver to Lender, upon Lender’s written
request and to the extent not included in

9



--------------------------------------------------------------------------------



 



the Guarantor’s public filings with the United States Securities and Exchange
Commission, on at least an annual basis, and at such other times as Lender may
reasonably request, (i) financial statements (showing all changes in Guarantor’s
financial condition which occurred during the preceding fiscal year and
Guarantor’s current financial position), (ii) federal and state tax returns of
Guarantor, as applicable, and (iii) such other financial information as Lender
may reasonably request. Copies of annual tax returns shall be delivered to
Lender upon Lender’s written request therefore. The failure of Guarantor to
perform or observe any of its obligations hereunder within the period of time
specified in any notice from Lender to Guarantor, which notice shall in no event
be less than five (5) business days, advising Guarantor of such failure, shall
constitute a default under this Guaranty and an Event of Default under the Loan
Agreement and the other Loan Documents.
     17. Books and Records. Guarantor agrees that Lender’s books and records
showing the Liabilities between Lender and Borrower shall be admissible in any
action or proceeding and shall be binding upon Guarantor for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof absent manifest error.
     18. Interpretation and Severability of Provisions. The headings of sections
and paragraphs in this Guaranty are for convenience of reference only and shall
not be construed in any way to limit or define the content, scope or intent of
the provisions hereof. As used in this Guaranty, the singular shall include the
plural, and masculine, feminine and neuter pronouns shall be fully
interchangeable, where the context so requires. Whenever the words “including”,
“include or includes” are used in this Guaranty, they should be interpreted in a
non-exclusive manner as though the words “, without limitation,” immediately
followed the same. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Guaranty is prohibited or unenforceable under applicable
law, such provision shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. As used
herein, except in circumstances where under the Loan Documents the term is
intended to mean or refer to all of the Borrowers or all of the Credit Parties
on a consolidated basis, the term “Borrower” refers to any one or all of the
Borrowers under the Loan Agreement, as applicable, provided, however, in the
event of any disagreement between Lender and Guarantor as to whether or not a
reference to Borrower means any or all of such Borrower(s) individually or
collectively herein, and the circumstances are not covered by the Loan
Documents, the Lender shall in reasonable good faith make such determination.
     19. Bankruptcy. So long as any Guaranteed Obligations shall be owing to
Lender, Guarantor shall file in any bankruptcy or other proceeding against
Borrower in which the filing of claims is required or permitted by law all
claims which Guarantor may have against Borrower relating to any Indebtedness of
Borrower to Guarantor and will assign to Lender all rights of Guarantor
thereunder. If Guarantor does not file any such claim, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Lender’s discretion, to assign the claim to a nominee and to
cause proof of claim to be filed in the name of Lender’s nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. Lender or
its nominee shall have the sole right to accept or reject any plan proposed in
such proceeding and to take any other action which a party filing a claim is
entitled to do. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to

10



--------------------------------------------------------------------------------



 



pay such claim shall pay to Lender the amount payable on such claim and, to the
full extent necessary for that purpose, Guarantor hereby assigns to Lender all
of Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled; provided, however, Guarantor’s obligations
hereunder shall not be satisfied except to the extent that Lender receives cash
by reason of any such payment or distribution. If Lender receives anything
hereunder other than cash, the same shall be held as collateral for amounts due
under this Guaranty. At such time as all Guaranteed Obligations have been fully
paid, any sums or other collateral received by Lender pursuant to this
Section 19 remaining in the possession of Lender shall be paid or delivered to
Guarantor.
     20. Additional and Independent Obligations. Guarantor’s obligations under
this Guaranty are in addition to Guarantor’s obligations under any other
existing or future guaranties, each of which shall remain in full force and
effect until it is expressly modified or released in a writing signed by Lender.
Guarantor’s obligations under this Guaranty are independent of those of Borrower
and any Other Guarantor. Lender may bring a separate action against Guarantor
without first proceeding against Borrower, any Other Guarantor, any other person
or entity or any security that Lender may hold, and without pursuing any other
remedy. Lender’s rights under this Guaranty shall not be exhausted by any action
by Lender until all of the Indebtedness, liabilities and obligations owing to
Lender pursuant to the Loan Agreement and the other Loan Documents (including,
without limitation, the Loan and other Liabilities) have been indefeasibly paid
in full in cash and otherwise performed in full and all financing arrangements
and accommodations between Borrower and Lender shall have been irrevocably
terminated and Lender has no obligations to make any loans, financial
accommodations or advance any funds to Borrower which could constitute
Liabilities.
     21. Costs and Expenses. If any lawsuit is commenced which arises out of or
which relates to this Guaranty, the Loan Documents or the Loan, including,
without limitation, any insolvency, bankruptcy or similar proceeding, Guarantor
agrees to pay all of Lender’s costs and expenses, including, without limitation,
reasonable attorneys’ fees which may be incurred in any effort to collect or
enforce any term of this Guaranty. From the time(s) incurred until paid in full
to Lender, all sums shall bear interest at the “Default Rate” set forth in the
Loan Agreement.
     22. Entire Agreement; Amendments; Other Agreements. This Guaranty
constitutes the entire agreement between Guarantor and Lender pertaining to the
subject matter contained herein, and may not be altered, amended, or modified,
nor may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor as to which such consent or
waiver is applicable and by Lender. Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which it is given. No course of dealing
and no delay or waiver of any right or default under this Guaranty shall be
deemed a waiver of any other similar or dissimilar right or default or otherwise
prejudice the rights and remedies hereunder. The Guarantor shall not enter into
any agreement containing any provision which would be violated or breached by
the performance of Guarantor’s obligations hereunder or which would violate or
breach any provision hereof, or that would or is reasonably likely to adversely
affect the Lender’s interests or rights under this Guaranty. Time is of the
essence for the payment and performance of this Guaranty. The recitals hereto
are hereby made a part of and incorporated into this Guaranty by this reference
thereto. A signature delivered or sent by facsimile or other

11



--------------------------------------------------------------------------------



 



electronic transmission shall be as legally binding and enforceable as a signed
original for any and all purposes.
     23. Successors and Assigns. This Guaranty shall be binding upon Guarantor’s
representatives, heirs, legal beneficiaries, successors, and assigns, as
applicable, and shall inure to the benefit of the successors and assigns of
Lender; provided, however, Guarantor shall not be permitted to assign this
Guaranty or any of Guarantor’s rights, liabilities or obligations hereunder
without the prior written consent of the Lender. In the event of the
dissolution, bankruptcy or failure to maintain a Solvent financial condition, as
applicable, of the Guarantor, the Loan Agreement and any and all sums due
thereunder, along with all of the other Guaranteed Obligations, shall at once,
without any notice or demand from Lender, be due and payable.
     24. SUBMISSION OF JURISDICTION. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:
     (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT HEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF ILLINOIS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN
DISTRICT OF ILLINOIS AND APPELLATE COURTS FROM ANY THEREOF;
     (b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR
CLAIM THE SAME, (ii) THE RIGHT TO ASSERT OR IMPOSE ANY CLAIM, NONCOMPULSORY
SET-OFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN SUCH PROCEEDING;
PROVIDED, HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO ASSERT A DEFENSE
IN SUCH ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM, COUNTERCLAIM OR
CROSS-CLAIM WHICH THE GUARANTOR WISHES TO PURSUE IN A SEPARATE PROCEEDING AT ITS
SOLE COST AND EXPENSE, AND (iii) ALL STATUTES OF LIMITATIONS WHICH MAY BE
RELEVANT THERETO; AND
     (c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
GUARANTOR AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH OTHER ADDRESS OF WHICH THE
LENDER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO. THE GUARANTOR AGREES THAT SUCH
SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE GUARANTOR IN ANY SUIT, ACTION OR
PROCEEDING, AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO THE GUARANTOR.

12



--------------------------------------------------------------------------------



 



NOTHING HEREIN SHALL AFFECT THE LENDER’S RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR LIMIT THE LENDER’S RIGHT TO BRING PROCEEDINGS
AGAINST THE GUARANTOR OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.
     25. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     26. JURY TRIAL. THE GUARANTOR AND THE LENDER HEREBY IRREVOCABLY AND
KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY
COUNTERCLAIM) ARISING OUT OF THIS GUARANTY OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO, INCLUDING, WITHOUT LIMITATION, ANY ACTION OR
PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR (B) ARISING FROM ANY DISPUTE OR
CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS GUARANTY. THE LENDER AND THE
GUARANTOR AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT A JURY.
     27. No Pledge of Equity. Guarantor agrees that, so long as any of the
Guaranteed Obligations remain outstanding, Guarantor shall remain the owner
(either directly or through one of its Subsidiaries) of 100% of the equity in
each Borrower; and without the prior written consent of Lender, Guarantor shall
not assign, sell, convey, gift, transfer, pledge, hypothecate, grant a security
interest in, encumber or in any other manner permit any lien (other than
Permitted Liens) to exist in or on, all or any portion of the equity in or of
any Borrower, except for those pledges to Capmark and the Omega Senior Lessors
in effect on the date hereof.
     28. REVIEW BY GUARANTOR. The Guarantor acknowledges that Guarantor has
thoroughly read and reviewed the terms and provisions of this Guaranty, and that
such terms and provisions are clearly understood by the Guarantor, and has been
fully and unconditionally consented to by the Guarantor with the full benefit
and advice of counsel chosen by the Guarantor.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



Exhibit 10.4
     IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as
of the date set forth in the first paragraph hereof.

         
 
  Guarantor:    
 
       
 
  ADVOCAT INC.    
 
       
 
  /s/ Glynn Riddle
 
Name: Glynn Riddle    
 
  Title: EVP & CFO    

[Signature Page — Guaranty]

 